department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 -------------------- conex-120405-10 o f f i c e o f c h i e f c o u n se l number release date uil the honorable david loebsack u s house of representatives washington d c dear mr loebsack i am responding to your inquiry dated date submitted on behalf of your constituent -------------------- she requested information about the first-time_homebuyer credit as you requested i responded directly to ------------- i am enclosing a copy of my response i hope this information is helpful if you have any further questions please call me or --- ---------------------------------- at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting enclosure o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c june cc ita b04 -------------------- conex-120405-10 uil -------------------- -------------------------------- --------------------------------- dear ------------- i am responding to your letter to congressman david loebsack regarding the first-time_homebuyer credit he asked me to respond directly to you you stated that you live in a mobile home that you received through a valueless transfer title and that you rent the lot on which the mobile home is located you also stated that you are in the process of purchasing a home you asked if you qualify for the first-time_homebuyer credit first-time_homebuyer credit the law provides a first-time_homebuyer credit for certain taxpayers who purchase a principal_residence after date and before date or who enter into a written binding contract before date to close on the purchase of the residence before date and purchase the residence before date the first-time_homebuyer credit equals ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure you may qualify the first-time_homebuyer credit if you and your spouse if married have not owned an interest in a principal_residence for the three years ending on the purchase date of the residence see sec_36 b and c of the internal_revenue_code code long-time resident homebuyer credit the law also provides a long-time resident homebuyer credit for certain taxpayers who purchase a principal_residence after date and before date or who enter into a written binding contract before date to close on the purchase of the residence before date and purchase the residence before date the long-time resident homebuyer credit equals ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure you may qualify for the long-time resident homebuyer credit if you and your spouse if married have owned and used the same home as a principal_residence for any five-consecutive-year period during the eight-year conex-120405-10 period ending on the purchase date of the new residence see sec_36 b and c of the code for purposes of both the first-time_homebuyer credit and the long-time resident homebuyer credit the term principal_residence has the same meaning as when used in sec_121 see sec_36 of the code a principal_residence may be a house a houseboat a house trailer a mobile home a cooperative apartment or a condominium see page of publication selling your home enclosed you are not a first-time_homebuyer because you own the mobile home in which you live therefore you do not qualify for the first-time_homebuyer credit however you may qualify for the long-time resident homebuyer credit if you have owned and lived in your mobile home for at least five-consecutive years during the eight-year period ending on the purchase date of your new residence i hope this information is helpful if you have any further questions please call ---------------------------- identification_number ----------------- at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc the honorable david loebsack
